 Case 3:20-cr-30156-DWD Document 30 Filed 05/24/21 Page 1 of 2 Page ID #40




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
vs.                                       )       Case No. 20-CR-30156-DWD
                                          )
BERNARD L. MOSLEY,                        )
                                          )
              Defendant.                  )

                  ORDER ON DEFENDANT’S MOTION
       FOR PRESENTENCE INVESTIGATION PRIOR TO PLEA OF GUILTY

DUGAN, District Judge:

       An indictment charges Defendant Bernard L. Mosley with one count of felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). On March 25, 2021, Defendant

was arraigned before Magistrate Judge Gilbert C. Sison, who appointed counsel and

ordered him detained pending trial. Defendant entered a not guilty plea and trial is set

for July 26, 2021 by second setting (Doc. 26).

       Now before the Court is Defendant’s Motion for Presentence Investigation Prior

to Plea of Guilty (Doc. 23), in which he asks to have the Court order the United States

Probation Office to immediately prepare a pre-plea presentence report (PSR) before

Defendant decides whether to plead guilty or proceed to trial. The United States has no

objection to the early preparation of a PSR (see Doc. 23).

       Finding good cause, the undersigned GRANTS Defendant’s motion (Doc. 23) and

DIRECTS the U.S. Probation Office for the Southern District of Illinois to prepare a PSR

herein by August 23, 2021.
                                              1
 Case 3:20-cr-30156-DWD Document 30 Filed 05/24/21 Page 2 of 2 Page ID #41




       Rule 32(e)(1) expressly prohibits the probation officer from submitting a PSR to

the court or disclosing the contents of a PSR to anyone until the defendant has pled guilty,

unless the defendant has consented in writing. While Defendant has consented to the

preparation of a presentence investigation, he has not consented to the disclosure of the

report to the Court or anyone else (see Doc. 27-1). Unless Defendant’s written consent to

the submission and disclosure of the PSR before he pleads guilty is obtained, the U.S.

Probation Office for the Southern District of Illinois is PROHIBITED from submitting or

disclosing the PSR prior to formal entry and acceptance of Defendant’s guilty plea herein.

Defendant’s Counsel is DIRECTED to discuss with Defendant the possibility of

executing a consent to the submission and disclosure of the PSR to appropriate persons,

and to file such consent with the Court, if obtained, as soon as possible.

       Upon completion of the PSR, the U.S. Probation Office for the Southern District of

Illinois is DIRECTED to notify the attorneys in this matter of its completion.

       A copy of this Order shall be provided by the Clerk’s Office to the U.S. Probation

Office for the Southern District of Illinois, ATTN: Kristi Miller.

       SO ORDERED.
       Dated: May 24, 2021
                                           /s/ David W. Dugan
                                           DAVID W. DUGAN
                                           United States District Judge




                                              2
